Filed 9/21/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 170







Lynn LaRocque, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20090039







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Gretchen M. Handy, P.O. Box 6306, Grand Forks, ND 58206, for petitioner and appellant.  Submitted on brief.



Lonnie W. Olson, State’s Attorney, 524 4th Ave. NE, Unit 16, Devils Lake, ND 58301, for respondent and appellee.  Submitted on brief.

LaRocque v. State

No. 20090039



Per Curiam.

[¶1]	Lynn LaRocque appealed from the district court’s order denying his application for post-conviction relief.  In January 2004, LaRocque pled guilty to delivery of methamphetamine and was sentenced to twenty years in prison.  LaRocque applied for post-conviction relief in July 2008.  The district court denied his application after it held an evidentiary hearing.  On appeal, LaRocque argues that he received ineffective assistance of counsel and that the district court abused its discretion by not allowing him to withdraw his guilty plea.  We conclude the district court’s findings of fact were not clearly erroneous and that the district court did not abuse its discretion.  We affirm the order under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Steven L. Marquart, D.J.



[¶3]	The Honorable Steven L. Marquart, D.J., sitting in place of Maring, J., disqualified.